 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM J. GRADFORD,                                  1:20-cv-00370-SAB (PC)

12                      Plaintiff,
13          v.                                             ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
14   WALCZACK, et al.,
                                                           (Doc. No. 2)
15                      Defendant.
                                                                          and
16

17                                                         ORDER DIRECTING PAYMENT
                                                           OF INMATE FILING FEE BY STANISLAUS
18                                                         COUNTY PUBLIC SAFETY CENTER/JAIL

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to plaintiff’s trust account. The Stanislaus County Public

26   Safety Center/Jail is required to send to the Clerk of the Court payments from plaintiff’s account

27   each time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full.

28   28 U.S.C. § 1915(b)(2).
                                                       1
 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4               2. The Director of the Stanislaus County Safety Center/Jail or his designee shall

 5            collect payments from plaintiff’s prison trust account in an amount equal to twenty

 6            per cent (20%) of the preceding month’s income credited to the prisoner’s trust

 7            account and shall forward those payments to the Clerk of the Court each time the

 8            amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 9            until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

10            The payments shall be clearly identified by the name and number assigned to this

11            action.

12               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13            plaintiff’s in forma pauperis application on the Director of the Stanislaus County Public
              Safety Center/Jail, via the United States Postal Service.
14
                 4.     The Clerk of the Court is directed to serve a copy of this order on the Financial
15
              Department, U.S. District Court, Eastern District of California, Sacramento Division.
16
                 5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
17
              certified copy of his prison trust account statement for the six-month period immediately
18
              preceding the filing of the complaint, if plaintiff has not already done so.
19

20   IT IS SO ORDERED.
21
     Dated:     March 18, 2020
22                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                         2
